Title: To Benjamin Franklin from William Temple Franklin, 17 August 1776
From: Franklin, William Temple
To: Franklin, Benjamin


Honored Sir
Philada Augst. 17th. 1776
It being rather late when I got to Mr. Duffields and the Road from there to Mr. Galloways being very bad; by the kind invitation of Mr. and Mrs. Duffield I staid that Night and waited on Mr. Galloway in the Morning, and proceeded on my way to this place where I arrived yesterday afternoon with out any accident. Let Mrs. Bache know that her Son William has been very well, except now and then the Musick in his Ear, but by Mrs. Duffields good nurseing is now much better.
If it is not too much Trouble let Aunt Mecome know, that according to her desire I waited on Mrs. Van Voredice, who being indisposed I had not the pleasure of seeing, but I saw her Son, who told me that last they heard of Mrs. Turner and her husband, was, that they were both in London and that he was to have a Commission in the Guards.

Mrs. Franklin desires her duty to you and aunt Mecome and Love to the Family, with that of Honored Sir your ever dutiful Grandson
W T Franklin
 
Addressed: To / Dr. / Franklin / Philada / per Post
